                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MAURICE C. HALL,

                             Plaintiff,

              v.                                           Case No. 19-CV-1512

STATE OF WISCONSIN,

                             Defendant.


                                           ORDER

       Plaintiff Maurice C. Hall, a Wisconsin state prisoner who is representing himself,

filed a civil rights complaint under 42 U.S.C. § 1983, alleging that defendants violated his

constitutional rights. Plaintiff also filed a motion for leave to proceed without prepayment

of the filing fee and a motion to amend the complaint to add assistant district attorney

Sara B. Lewis as a defendant in her individual capacity. Plaintiff additionally filed a motion

entitled “Motion to Settle for Exemplary Damages Due to Double Jeopardy Violation,”

which purports to forgo a lawsuit and instead immediately settle the case for $80 million.

This order resolves plaintiff’s motions and screens his complaint.

           Motion for Leave to Proceed Without Prepayment of the Filing Fee

       The Prison Litigation Reform Act applies to this case because plaintiff was

incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law allows a court to

give an incarcerated plaintiff the ability to proceed with his case without prepaying the

civil case filing fee, as long as he meets certain conditions. One of those conditions is that

the plaintiff pay an initial partial filing fee. 28 U.S.C. § 1915(b). Once the plaintiff pays the




          Case 2:19-cv-01512-LA Filed 05/05/20 Page 1 of 7 Document 12
initial partial filing fee, the court may allow him to pay the balance of the $350 filing fee

over time, through deductions from his prisoner account. Id.

       On October 30, 2019, I ordered plaintiff to pay an initial partial filing fee of $10.71.

Plaintiff paid the fee on November 19, 2019. Accordingly, the court will grant plaintiff’s

motion to proceed without prepayment of the filing fee. He must pay the remainder of the

filing fee over time in the manner explained at the end of this order.

                                Federal Screening Standard

       Under the PLRA, I must screen complaints brought by prisoners seeking relief from

a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§ 1915A(a). I must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b).

       In determining whether the complaint states a claim, I apply the same standard

that applies to dismissals under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State

Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true, to “state a

claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw the




                                        2
          Case 2:19-cv-01512-LA Filed 05/05/20 Page 2 of 7 Document 12
reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–

Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). I construe pro se

complaints liberally and hold them to a less stringent standard than pleadings drafted by

lawyers. Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

                                  The Complaint’s Allegations

      Plaintiff alleges that assistant district attorney Sara B. Lewis, who was employed

by defendant the State of Wisconsin, violated his Fourth, Fifth, Sixth, Eighth and

Fourteenth Amendment rights when she prosecuted him for the alleged assault of his

then-nine-year-old daughter. Plaintiff states that on October 13, 2008, a doctor examined

his daughter and the “results of the examination was documented as NO INJURIES

OBSERVED OR DISCLOSED.” Docket No. 1 at 2. He asserts that this is “an

Indeterminate Finding.” Id.

      On October 29, 2008, an extradition warrant was issued for plaintiff’s arrest despite

the results of the doctor’s exam. Then, on January 29, 2009, Lewis did not dismiss

plaintiff’s case even though she “signed and dated a Felony Pretrial Scheduling Order

declaring that there is No DNA evidence in this case.” Id. at 3. On August 12, 2009, Lewis

allegedly amended his criminal charges “without changing any information”, which plaintiff




                                       3
         Case 2:19-cv-01512-LA Filed 05/05/20 Page 3 of 7 Document 12
says violated the Double Jeopardy Clause. Id. at 3-4. Plaintiff states despite the fact “there

is absolutely no evidence to support the finding of guilt,” Lewis took these actions anyway

to “excel in her career at any cost,” Id.

       Plaintiff demands over $200 million in damages for allegedly being incarcerated

for a crime he did not commit. He also wants me to order his immediate release from

custody because his incarceration was unconstitutional.

                                     The Court’s Analysis

       Plaintiff is arguing that because Lewis/The State of Wisconsin prosecuted him

without evidence, he was wrongfully incarcerated in violation of his constitutional rights.

In cases such as these brought under § 1983, “the district court must consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). If it does, “the complaint must

be dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated.” Id. A court must consider this regardless of whether a plaintiff

is asking for monetary damages or release from confinement. Skinner v. Switzer, 562

U.S. 521, 533 (2011).

       Here, if I found that plaintiff’s constitutional rights were violated when he was

charged with the alleged assault of his daughter, my judgment would undoubtedly imply

the invalidity of plaintiff’s conviction. In fact, that is precisely what plaintiff is seeking to

accomplish with this lawsuit. As such, his complaint must be dismissed under Heck. Also,

I note that the events in plaintiff’s complaint happened more than ten years ago. So even

if plaintiff’s § 1983 complaint was not Heck-barred, it would be barred by the statute of




                                        4
          Case 2:19-cv-01512-LA Filed 05/05/20 Page 4 of 7 Document 12
limitations. See Kennedy v. Huibregtse, 831 F.3d 441, 442 (7th Cir. 2016) (“[T]he statute

of limitations for section 1983 claims in Wisconsin is six years.”).

       The more appropriate means for plaintiff to challenge the validity of his

confinement is by filing a petition for a writ of habeas corpus under 28 U.S.C. § 2254. Hill

v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S. 749,

750 (2004)). However, such a petition is subject to the statute of limitations in 28 U.S.C.

§ 2254(d), so plaintiff should consider the age of his allegations carefully before pursuing

a habeas petition. I will dismiss plaintiff’s complaint without prejudice and include a copy

of a pro se guide, Habeas Corpus: Answers to State Petitioners’ Common Questions,

along with this order. Also, because plaintiff’s complaint is Heck-barred, I will deny his

motion to amend to add Lewis as a defendant as moot because it is irrelevant—regardless

of whether Lewis or the State of Wisconsin is the named defendant, the analysis under

Heck remains the same. Similarly, I will deny as moot his Motion to Settle for Exemplary

Damages Due to Double Jeopardy Violation.

                                          ORDER

       IT IS THEREFORE ORDERED that plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the agency having custody of plaintiff shall collect

from his institution trust account the $339.29 balance of the filing by collecting payments

from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the account in any month in which either (1) the

balance in the account exceeds $10 or (2) the income credited to the account in the

preceding month exceeded $10. The collected payments shall be sent to the clerk of




                                        5
          Case 2:19-cv-01512-LA Filed 05/05/20 Page 5 of 7 Document 12
court. The payments shall be clearly identified by the case name and number assigned

to this case. If the plaintiff is transferred to another county, state, or federal institution, the

transferring institution shall forward a copy of this order along with his remaining balance

to the receiving institution.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Amend Complaint (Docket

No. 6) is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Settle for Exemplary

Damages Due to Double Jeopardy Violation (Docket No. 8) is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s Motion for an Order to rule in his favor

(Docket No. 11) is DENIED as moot.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge

of the agency where plaintiff is confined.

       IT IS FURTHER ORDERED that a copy of this order be emailed to

DLSFedOrdersEastCL@doj.state.wi.us.

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within thirty days of the entry of judgment. See Fed. R. of App. P. 3, 4.

This court may extend this deadline if a party timely requests an extension and shows

good cause or excusable neglect for not being able to meet the thirty-day deadline. See

Fed. R. App. P. 4(a)(5)(A).




                                        6
          Case 2:19-cv-01512-LA Filed 05/05/20 Page 6 of 7 Document 12
       Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within twenty-eight days of the entry of judgment. The court

cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule

of Civil Procedure 60(b) must be filed within a reasonable time, generally no more than

one year after the entry of the judgment. The court cannot extend this deadline. See Fed.

R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

       Dated in Milwaukee, Wisconsin this 5th day of May, 2020.


                                                   s/Lynn Adelman_________________
                                                   Lynn Adelman
                                                   District Judge




                                        7
          Case 2:19-cv-01512-LA Filed 05/05/20 Page 7 of 7 Document 12
